Citation Nr: 1812040	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  11-07 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent prior to November 3, 2014, and 20 percent from November 3, 2014 to March 13, 2017 and 40 percent thereafter for degenerative arthritis of the spine (previously rated as lumbosacral strain).

2. Entitlement to an initial rating in excess of 40 percent for radiculopathy of the sciatic nerve of the left lower extremity.
	
3. Entitlement to an initial rating in excess of 20 percent for radiculopathy of the sciatic nerve of the right lower extremity.

4. Entitlement to an initial rating in excess of 20 percent for radiculopathy of the femoral nerve of the left lower extremity.

5. Entitlement to an initial compensable rating for hallux valgus of the right foot with 2nd and 3rd hammer toes, prior to November 3, 2014 and in excess of 10 percent disabling thereafter.
 
6. Entitlement to an initial compensable rating for hallux valgus of the left foot with 2nd, 3rd, and 4th hammer toes prior to November 3, 2014, and in excess of 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Griffith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to December 1998.

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2013, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.  See Legacy Content Decision Manager.

The Board previously remanded the case for further development in August 2014 and December 2016, instructing the AOJ to request authorization from the Veteran to release private treatment records and to obtain an additional orthopedic examination.  On December 29, 2016, the RO sent the Veteran an authorization form to obtain private treatment records, which the Veteran did not return.  In March 2017 the Veteran underwent another VA orthopedic examination.  Accordingly, the Board finds that the RO has substantially complied with the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. Prior to November 3, 2014, the Veteran did not have flexion of the thoracolumbar spine 60 degrees or less, combined range of motion 120 degrees or less, ankylosis, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.

2. From November 3, 2014 to March 13, 2017, the Veteran did not have flexion of the thoracolumbar spine 30 degree or less, or ankylosis.

3. From March 13, 2017, the Veteran did not have ankylosis of the spine.

4. Throughout the rating period on appeal, the Veteran's radiculopathy of the sciatic nerve of the left lower extremity has been manifested by moderately severe neurological impairment, but not severe impairment.

5. Throughout the rating period on appeal, the Veteran's radiculopathy of the sciatic nerve of the right lower extremity has been manifested by moderate neurological impairment, but not moderately severe impairment.

6. Throughout the rating period on appeal, the Veteran's radiculopathy of the femoral nerve of the left lower extremity has been manifested by moderate neurological impairment, but not moderately severe impairment.

7. The Veteran's hallux valgus of the right foot was not operated with resection of the metatarsal head, but the disability has been functionally equivalent to amputation of the great toe from November 3, 2014.

8. The Veteran's hallux valgus of the left foot was not operated with resection of the metatarsal head, but the disability has been functionally equivalent to amputation of the great toe from November 3, 2014.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent prior to November 3, 2014, and 20 percent from November 3, 2014 to March 13, 2017 and 40 percent thereafter for degenerative arthritis of the spine (previously rated as lumbosacral strain) have not been met. 38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.71a, 4.124a Diagnostic Code (DC) 5242 (2017).

2. Entitlement to an initial rating in excess of 40 percent for radiculopathy of the sciatic nerve of the left lower extremity have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.71a, 4.124a Diagnostic Code (DC) 5242, 8520 (2017).

3. The criteria for an initial rating in excess of 20 percent for radiculopathy of the sciatic nerve of the right lower extremity  have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.71a, 4.124a Diagnostic Code (DC) 5242,  8520.

4. The criteria for an initial rating in excess of 20 percent for radiculopathy of the femoral nerve of the left lower extremity have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.71a, 4.124a Diagnostic Code (DC) 5242, 8526 (2017).

5. The criteria for a compensable initial rating for hallux valgus of the right foot with 2nd and 3rd hammer toes, prior to November 3, 2014 and in excess of 10 percent thereafter have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.71a, 4.124a Diagnostic Code (DC) 5281, 5282 (2017).

6. The criteria for an initial compensable rating for hallux valgus of the left foot with 2nd, 3rd, and 4th hammer toes prior to November 3, 2014 and in excess of 10 percent disabling thereafter have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.71a, 4.124a Diagnostic Code (DC) 5281, 5282.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural duties
		
Neither the Veteran nor his representative has raised any issues with respect to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Rating analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

Here, the question for consideration is the propriety of the initial disability ratings assigned, evaluation of the medical evidence since the grants of service connection, and consideration of the appropriateness of "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2017).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Spine

Disabilities of the back are rated under section 4.71a for the musculoskeletal system.  The Veteran's back is rated 10 percent prior to November 3, 2014, 20 percent from November 3, 2014 to March 13, 2017 and 40 percent thereafter, based on the General Rating Formula for the Spine.  38 C.F.R. § 4.71a.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Under the General Rating Formula for the Spine, a 20 percent evaluation is warranted where the evidence shows forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  The criteria for a 50 percent rating are unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  

Alternatively, a back disorder can be rated as Intervertebral Disc Syndrome (IVDS) based on incapacitating episodes.  Under those criteria, found at Diagnostic Code 5243, a 20 percent evaluation requires incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of less than six weeks but more than four weeks and a 60 percent rating is warranted if incapacitating episodes have a total duration of at least six weeks during the past 12 months.  There is no corresponding note allowing for the separate evaluation of any associated neurologic abnormalities.  38 C.F.R. § 4.71a.   

The Veteran underwent a VA examination for his spine in December 2009, at which the Veteran reported pain in the lower spine bilaterally, radiating to the left anterior leg.  The Veteran did not report giving way, or bowel or bladder incontinence; however, he reported episodes of locking and feeling unsteady.  The Veteran said that a back brace helps.  The Veteran reported that flare-ups occur two times per week forcing him to sit down or lie down and rest.  

The December 2009 VA examiner diagnosed the Veteran with lumbosacral strain.  The Veteran's gait was normal.  Deep tendon reflexes were 2/4 in the bilateral patella and Achilles.  There was no evidence of radiating pain into the extremities.  The Veteran was able to heel and toe walk; the spine maintained its normal architecture.  There were no palpable muscle spasms were evidenced, although tenderness to palpation along the right side of the lumbar spine from L2 to L4 was demonstrated.  The Veteran's range of motion was forward flexion, 0-80 degrees; extension, 0-20 degrees; right and left rotation, 0-30 degrees; and right and left lateral flexion, 0-30 degrees with pain at the endpoints of all motion, right greater than left on flexion.  The examiner noted no additional fatigue, weakness, lack of endurance or incoordination on repetitive motion testing.  

As the Veteran's spine disability was manifested by forward flexion of the thoracolumbar spine greater than 60 degrees and combined range of motion of the thoracolumbar spine greater than 120 degrees, a rating in excess of 10 percent is not warranted prior to November 3, 2014.
	
In the May 2013 hearing, the Veteran testified that he has a TENS unit, but continues to experience muscle spasms and constant pain that radiates to his lower extremities.  See Hearing Transcripts, Legacy Content Decision Manager.  The Veteran said he wears a back brace, which helps, but does not stop the pain.
	
The Veteran underwent another VA examination in November 2014.  Range of motion was flexion to 50 degrees; extension to 20 degrees; right lateral flexion to 20 degrees; left lateral flexion to 30 degrees; right lateral rotation to 30 degrees; and, left lateral rotation to 30 degrees.  The examiner noted objective evidence of pain throughout range of motion and additional functional limitation following repetition of the range of motion, resulting in less movement than normal, pain on movement and lack of endurance.  The examiner also noted objective evidence of tenderness on palpation, muscle spasms, and guarding of movement, but they did not result in an abnormal gait or spinal contour.  An x-ray showed degenerative arthritis, but there was no ankylosis was noted.  


As forward flexion of the thoracolumbar spine was greater than 30 degrees, and there was no evidence of ankylosis, a rating in excess of 20 percent is not warranted.

The Veteran underwent another VA examination in March 2017 for his spine.  Range of motion testing was as follows: forward flexion 0 to 45; extension 0 to 15; right lateral flexion 0 to 20; left lateral flexion 0 to 20; right lateral rotation 0 to 20; left lateral rotation 0 to 20.  The examiner noted that pain was elicited at 30 degrees in forward flexion, 10 degrees in extension.  The examiner estimated that during flare-ups, there would possibly be an additional 10-15 degrees in additional loss of range of motion in forward flexion and extension.  The examiner diagnosed intervertebral disc syndrome, but assessed no incapacitating episodes.  The examiner did not note ankylosis of the spine.  

A rating in excess of 40 percent is not warranted unless there is ankylosis of the spine or incapacitating episodes due to IVDS, which are not reflected in the record.

The preponderance of evidence reflects that the Veteran had forward flexion of the thoracolumbar spine greater than 60 degrees and combined range of motion of the thoracolumbar spine greater than 120 degrees prior to November 3, 2014, forward flexion of the thoracolumbar spine greater than 30 degrees prior to March 13, 2017, and forward flexion of the thoracolumbar spine less than 30 degrees from March 13, 2017, but no ankylosisis.  As the preponderance of the evidence is against an increased rating, there is no doubt to be resolved, and the claim therefore must be denied.  38 U.S.C. § 5107 (b); Gilbert, 1 Vet. App. at 52-53.

Radiculopathy of sciatic nerve of left lower extremity

Note (1) to the General Rating Formula for the Spine directs any associated objective neurologic abnormalities to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a.  Here, the evidence shows radiculopathy in the lower extremities but no bowel or bladder disturbance or other abnormalities.  

Diseases affecting the nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. § 4.124a.  The Veteran has been assigned two ratings for his right and left lower extremity radiculopathy under Diagnostic Code 8520.  38 C.F.R. § 4.124a.  

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis and a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve, and a 60 percent rating is applicable if the incomplete paralysis is severe with marked muscle atrophy.  Id.  An 80 percent rating is available for complete paralysis evidenced by the foot dangling and dropping, no possible active movement below the knee, and weakened or lost flexion of the knee.  Id.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Board notes that words such as mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.

The Veteran contends that his service-connected radiculopathy of sciatic nerve of left lower extremity is more severe than the 40 percent rating currently assigned.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

The Veteran underwent a VA examination in November 2014 to determine whether there is evidence of radiculopathy associated with the Veteran's low back disability.  The examiner noted that the records include the May 22, 2009 report of an MRI conducted by Prime Diagnostic Imaging.  The report notes evidence of moderate to severe left neuroforaminal narrowing.  On examination, the examiner also noted evidence of moderate radiculopathy to the left lower extremity.  A higher evaluation of 60 percent is not warranted for paralysis of the sciatic nerve unless the evidence shows paralysis is severe with marked muscular atrophy.  As there is no evidence of marked muscular atrophy or complete paralysis, a rating in excess of 40 percent is not warranted.

The evidence reflects the Veteran has moderately severe incomplete paralysis of the sciatic nerve of the left lower extremity.  As the preponderance of the evidence is against an increased rating, there is no doubt to be resolved, and the claim therefore must be denied.  38 U.S.C. § 5107 (b); Gilbert, 1 Vet. App. at 52-53.

Radiculopathy of sciatic nerve of right lower extremity

The Veteran contends that his service-connected radiculopathy of sciatic nerve of right lower extremity is more severe than the 20 percent rating currently assigned.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

At the November 2014 VA examination, the VA examiner reviewed the Veteran's claims file to determine whether there was evidence of radiculopathy.  The examiner noted that the records include the May 22, 2009 report of an MRI conducted by Prime Diagnostic Imaging.  The report notes evidence of moderate right neuroforaminal narrowing.  On examination, the examiner also noted evidence of moderate radiculopathy to the right lower extremity.  A higher evaluation of 30 percent is not warranted for paralysis of the sciatic nerve unless the evidence shows paralysis of the nerve is severe.

The evidence reflects the Veteran has moderate incomplete paralysis of the sciatic nerve of the right lower extremity.  As the preponderance of the evidence is against an increased rating, there is no doubt to be resolved, and the claim therefore must be denied.  38 U.S.C. § 5107 (b); Gilbert, 1 Vet. App. at 52-53.

Radiculopathy of the femoral nerve of the left lower extremity

Under Diagnostic Code 8526, a 10 percent rating is warranted for mild incomplete paralysis and a 20 percent rating is warranted for moderate incomplete paralysis of the femoral nerve.  38 C.F.R. § 4.124a, DC 8526.  A 30 percent evaluation is warranted for severe incomplete paralysis of the femoral nerve.  Id.  A 40 percent rating is available for complete paralysis evidenced by paralysis of quadriceps extensor muscles.  Id.

The Veteran contends that his service-connected radiculopathy of sciatic nerve of right lower extremity is more severe than the 20 percent rating currently assigned.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

The November 2014 VA examiner noted evidence of moderate incomplete paralysis of the femoral nerve of the left lower extremity.  

To qualify for a disability rating in excess of 20 percent for radiculopathy of the femoral nerve, the evidence would have to show severe incomplete paralysis  or complete paralysis of the nerve.  The November 2014 examiner found only moderate incomplete paralysis.  
 
The evidence reflects the Veteran has moderate incomplete paralysis of the femoral nerve of the left lower extremity.  As the preponderance of the evidence is against an increased rating, there is no doubt to be resolved, and the claim therefore must be denied.  38 U.S.C. § 5107 (b); Gilbert, 1 Vet. App. at 52-53.

Hallux valgus of the bilateral feet

The rating code for hallux valgus provides a 10 percent rating for surgery with resection of the metatarsal head.  Hallux valgus that is equivalent to the amputation of the big toe is considered severe and also merits a 10 percent rating.  38 C.F.R.     § 4.71a, Code 5280.  

This rating code does not contain provisions for a zero percent evaluation.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

The Veteran contends that his service-connected hallux valgus of the right foot and left foot is more severe than the non-compensable rating prior to November 3, 2014 and 10 percent thereafter.  For the reasons that follow, the Board concludes that an increased rating is not warranted bilaterally.

At a December 2009 VA examination, the Veteran reported foot pain bilaterally, rated as a 7-8/10.  He reported the pain waxes and wanes and is throbbing in nature and located along the dorsum and medial aspects of the first metatarsophalgeal joints.  He alleviates pain with Tylenol or Advil as needed.  He declined surgery and uses orthopedic shoes with inserts.  The Veteran said that walking is limited to less than half a mile and that he can stand approximatcly thirty minutes before needing to rest.  He reported no history of injury or surgery.  Flare-ups occur three times per month, last about 3-4 hours, and cause the Veteran to rest in bed.  

The December 2009 VA examiner found the Veteran's gait normal.  The Veteran's feet bilaterally had a bunion deformity measuring 35 degrees.  Range of motion of the right metatarsophalangeal joint was 0 to 15 degrees; range of motion of the right interphalangeal joint was 0 to 50 degrees.  The left metatarsophalangeal joint's range of motion was 0 to 20 degrees; the left interphalangeal joint was 0 to 60 degrees.  The Veteran did not complain of pain on range of motion testing, nor did he did complain of pain on repetitive motion testing of the toe, and there was no evidence of increased fatigue, weakness, lack of endurance or incoordination on repetitive testing.  No swelling was evidenced and distal sensation of the right foot was intact with good capillary refill in all toes.  No forefoot pain with torsion was elicited on the right.  Strength was 5/5.  The VA examiner noted a callus at the right proximal interphalangeal joint extensor surface of the second right toe.  There was no evidence of abnormal wear pattern to the shoes or abnormal weight bearing.  There was also with no evidence of high arch, claw foot or other deformity and no skin or vascular changes or skin breakdown.  The examiner noted two hammertoes on the right foot and three on the left foot.  

To qualify for a compensable disability rating for hallux valgus, the evidence must show the metatarsal head has been surgically resected, or the condition is functionally equivalent to an amputation of the great toe.  As noted above, there was no evidence of a metatarsal head surgical resection or functional equivalence of amputation of the great toe.

The Veteran underwent another VA foot examination in November 2014.  He reported that his foot pain has worsened.  Notably, the examiner opined that the severity of the Veteran's foot disabilities is equivalent to a great toe amputation, which warrants the maximum schedular rating of 10 percent.  

The Veteran could not receive a higher rating another under diagnostic code for the foot, as there was no evidence of flatfoot, weak foot, claw foot with all toes hammer toes, metatarsalgia, anterior, malunion or nonunion of tarsal or metatarsal bones, or other foot injuries.

There is no evidence that the Veteran's bilateral hallux valgus was severe enough to be equivalent to a great toe amputation prior to November 2014, when the VA examiner found the severity to be equivalent.  Thus, the preponderance of evidence supports a non-compensable rating prior bilaterally to November 3, 2014.  38 U.S.C. § 5107 (b); Gilbert, 1 Vet. App. at 52-53.  As the maximum schedular evaluation is in effect bilaterally as of November 3, 2014, no additional discussion is necessary.  Johnston v. Brown, 10 Vet. App. 80, 85 (1995). 




ORDER

An initial rating in excess of 10 percent prior to November 3, 2014, and 20 percent from November 3, 2014 until March 13, 2017 and 40 percent thereafter for degenerative arthritis of the spine (previously rated as lumbosacral strain) is denied.

An initial rating in excess of 40 percent for radiculopathy of the sciatic nerve of the left lower extremity is denied.

An initial rating in excess of 20 percent for radiculopathy of the sciatic nerve of the right lower extremity is denied.

An initial rating in excess of 20 percent for radiculopathy of the femoral nerve of the left lower extremity is denied.

An initial compensable rating prior to November 3, 2014 for hallux valgus of the right foot with 2nd and 3rd hammer toes, and in excess of 10 percent thereafter is denied.

An initial compensable rating prior to November 3, 2014 for hallux valgus of the left foot with 2nd, 3rd, and 4th hammer toes, and in excess of 10 percent thereafter is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


